Name: COUNCIL REGULATION (EC) No 82/95 of 16 January 1995 extending the provisional anti-dumping duty on imports of tungsten ores and concentrates, tungstic oxide, tungstic acid, tungsten carbide and fused tungsten carbide originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  coal and mining industries;  trade;  Asia and Oceania;  chemistry;  competition
 Date Published: nan

 20 . 1 . 95 Official Journal of the European Communities No L 14/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 82/95 of 16 January 1995 extending the provisional anti-dumping duty on imports of tungsten ores and concentrates, tungstic oxide, tungstic acid, tungsten carbide and fused tungsten carbide originating in the People's Republic of China extension of the validity of the provisional duty for an additional period of two months ; Whereas the exporters have raised no objections, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 (5) thereof, Having regard to the Commission proposal, Article 1 The validity of the provisional anti-dumping duty on imports of tungsten ores and concentrates, tungstic oxide, tungstic acid, tungsten carbide and fused tungsten carbide originating in the People's Republic of China imposed by Regulation (EC) No 2286/94 is hereby extended for a period of two months until 24 March 1995. It shall cease to apply if, before that date, the Council adopts definitive measures or the proceeding is terminated under Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EC) No 2286/94 (2) imposed a provisional anti-dumping duty on imports of tungsten ores and concentrates, tungstic oxide, tungstic acid, tungsten carbide and fused tungsten carbide origina ­ ting in the People's Republic of China ; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1995. For the Council The President E. ALPHANDfiRY (') OJ No L 209 , 2. 8 . 1988 , p. 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10. 3 . 1994, p. 10). (2) OJ No L 248 , 23. 9 . 1994, p . 8 .